1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA
 8

 9

10
     FERNANDO LINARES BELTRANENA,
11                                                          No. 1:09-cv-01457 BJR
                        Plaintiff,
12                                                          ORDER GRANTING DEFENDANT’S
                       v.                                   RENEWED MOTION FOR SUMMARY
13
                                                            JUDGMENT
14   U.S. DEPARTMENT OF STATE,

15                     Defendant.
16

17

18          This Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., case comes before

19   the court on Defendant’s Renewed Motion for Summary Judgment [Docket No. 27; Filed June

20   11, 2011] (“Renewed Motion”). Plaintiff responded [Docket No. 28; Filed June 23, 2011]
21   (“Opp.”), and Defendant replied [Docket No. 29; Filed July 8, 2011] (“Reply”). The Renewed
22
     Motion is now ripe for resolution. At issue is the U.S. Department of State’s (the “Department”),
23
     response to Plaintiff Fernando Linares Beltranena’s FOIA request for documents relating to the
24
     denial of his application for a Non-Immigrant Visa (“NIV”). For the reasons set forth below, the
25
     court grants Defendant’s Renewed Motion for Summary Judgment.

     ORDER-1
         I.      FACTUAL AND PROCEDURAL BACKGROUND1
 1
              Plaintiff Fernando Linares Beltranena is a resident and citizen of Guatemala and an
 2

 3   attorney who does business in the United States. On November 13, 2006, Mr. Beltranena

 4   submitted a Non-Immigrant Visa application (“NIV”) to the Defendant, the United States
 5   Department of State. On May 8, 2007, the Department’s Consul General in Guatemala notified
 6
     Mr. Beltranena that his application had been denied on the basis of a permanent ineligibility for a
 7
     U.S. Visa under Section 212(a)(C)(ii) of the Immigration and Nationality Act, which bars from
 8
     entry into this country any citizen of a foreign country who the immigration office believes has
 9

10   played a role in the illicit trafficking of a controlled substance.

11            On September 12, 2007, Mr. Beltranena submitted a FOIA request to the Department for

12   the reasons and evidence related to the refusal of his 2006 Visa application, as well as the
13   reasons and evidence relating to the revocation of a US Visa that had been issued to him in 2003.
14
     The Department responded on December 20, 2007, stating that it would begin the processing of
15
     his request. Mr. Beltranena’s FOIA request was assigned the Department’s internal case control
16
     number 200705478. By e-mail dated February 14, 2008, the Department informed Mr.
17

18   Beltranena that it had initiated searches in three file systems: Central Foreign Policy Records (the

19   principal record system of the Department of State; Office of Visa Services; and the U.S.

20   Embassy in Guatemala. The email contained a status report on the request:
21
                      The search in the Office of Visa Services has been completed and
22                    the Office of Visa Services will be responding to you directly once
                      the material has been reviewed. The Central Foreign Policy Record
23                    search has been completed, and is currently being prepared for
                      review. The search of the U.S. Embassy in Guatemala has not been
24                    completed.
25
     1
      The “Factual and Procedural Background section of this Opinion has been adapted from the March 17, 2011
     Memorandum Opinion in Beltranena v. Clinton, 770 F. Supp. 2d 175 (D.D.C. 2011) issued by Judge Paul L.
     Friedman.
     ORDER-2
 1   On March 6, 2008, the Department’s Office of Visa Services informed Mr. Beltranena that it had
 2   searched its records, located, and reviewed 10 documents relating to his FOIA request. The Office of Visa
 3                                                                                      2
     Services withheld nine of those documents in full and one document in part, explaining:
 4
                      The 10 documents in question pertain to State Department records
 5                    relating to the application for a visa or permit to enter the United
                      States. As such, they are separately protected from disclosure by
 6                    Section 222(f) [of the Immigration and Nationality Act] and are
                      exempt from release by the (b)(3) exemption to the [FOIA].
 7                    However, . . . we agree to release one document in part, as this
 8                    document originated with you or someone acting on your behalf,
                      and release would therefore not breach its confidentiality.
 9
     The Office of Visa Services noted that Mr. Beltranena could appeal its decision to withhold those
10
     records to the Chairman of the Department’s Appeals Review Panel. By letter of April 2, 2008,
11

12   Mr. Beltranena was informed that “[t]he search of the Central Foreign Policy Records was

13   completed, resulting in the retrieval of three documents responsive to the FOIA request. This

14   letter stated that all three of the documents would be withheld in full. The Department stated that
15
     it would withhold two of the documents pursuant to FOIA’s exemption for matters that are
16
     “specifically authorized under criteria established by an Executive order to be kept secret in the
17
     interest of national defense or foreign policy and . . . are in fact properly classified pursuant to
18
     such Executive order[.]” 5 U.S.C. §552(b)(1). Additionally, the Department indicated that it
19

20   would withhold all three documents pursuant to FOIA’s exemption prohibiting the disclosure, in

21   defined circumstances, of matters that are “specifically exempted from disclosure by statute[.]” 5
22   U.S.C. §552(b)(3).3 This letter likewise informed Mr. Beltranena of his right to appeal the
23
     decision.
24
     2
25     FOIA exempts certain types of information from disclosure. See Section II(A) and (C), below, for a discussion of
     the application of exemptions in this case.
     3
      In determining what information to withhold, the Department eventually relied upon the FOIA exemptions set
     forth in 5 U.S.C. §552(b)(1), 5 U.S.C. §552(b)(3), 5 U.S.C. §552(b)(5), 5 U.S.C. §552(b)(6), 5 U.S.C.
     ORDER-3
             On April 11, 2008, Mr. Beltranena filed an appeal. Nearly a year later, on March 17,
 1
     2009, Mr. Beltranena inquired about the status of his appeal. The Department responded on April
 2

 3   13, 2009, stating that it expected Mr. Beltranena’s appeal to be reviewed in the near future. The

 4   Department also explained that because it had failed to respond to his appeal within twenty days,
 5   Mr. Beltranena was deemed to have exhausted his administrative remedies, and was free to seek
 6
     judicial review. Mr. Beltranena filed his complaint on August 3, 2009. His complaint requests
 7
     declaratory and injunctive relief to compel the disclosure and release of agency records he
 8
     alleges were improperly withheld by the Department.
 9

10           On December 8, 2009, several months after Mr. Beltranena filed his complaint, the

11   Department informed him by letter that it had completed its search of the records of the United

12   States Embassy in Guatemala City, Guatemala. According to the Department, that search
13   resulted in the retrieval of 13 documents responsive to Mr. Beltranena’s FOIA request. The
14
     Department informed Mr. Beltranena that eleven of those documents were being withheld in full,
15
     one document was being released with excisions, and one document needed to be reviewed by
16
     another agency. Furthermore, the Department indicated that additional disclosures could now be
17

18   made, and that it had identified additional responsive documents, specifically: (1) a document

19   previously withheld in part could now be released in full; (2) one additional document had been

20   retrieved from the Central Foreign Policy Records and was being released in part; and (3)
21
     twenty-nine additional documents had been retrieved from the Office of Visa Services — twenty
22
     six of which were being withheld in full, one was being released in part, and two were being
23
     released in full.
24

25

     §552(b)(7)(C), 5 U.S.C. §552(b)(7)(D), 5 U.S.C. §552(b)(7)(F). Third Declaration of Margaret P. Grafeld, ¶¶ 25-74.
     See Section II(A), below, for the full text of each of these exemptions.
     ORDER-4
              On December 23, 2009, U.S. District Court Judge Paul L. Friedman ordered the
 1
     Department to produce to Mr. Beltranena a Vaughn index,4 along with all non-exempt,
 2

 3   responsive documents by February 12, 2010, and set a briefing schedule for dispositive motions.

 4   See Minute Order, Dec. 23, 2009. On January 5, 2010, Mr. Beltranena served seven
 5   interrogatories on the Department. In response, the Department filed a motion for a protective
 6
     order, requesting that the court prohibit the discovery sought by Mr. Beltranena, as well as any
 7
     other discovery in this case, pending the resolution of the Department’s forthcoming motion for
 8
     summary judgment. The Department moved for partial summary judgment, attaching the
 9

10   Declaration of Margaret P. Grafeld (“First Declaration of Margaret P. Grafeld”) in support. In its

11   motion, the Department argued that it released all non-exempt responsive documents to Mr.

12   Beltranena, except for one document that was at that time pending review by another agency.
13   The Department subsequently filed a supplemental motion for summary judgment, addressing
14
     the one outstanding document, attaching a supplemental Vaughn declaration from Ms. Grafeld
15
     (“Second Declaration of Margaret P. Grafeld”). The Department indicated that the document at
16
     issue had been reviewed by the United States Drug Enforcement Administration (“DEA”) and
17

18   that the DEA had determined that the document was in fact properly a record of the Department.

19   The Department then reviewed the document and decided that it should be withheld in full. In

20   short, the Department identified a total of fifty-six documents that it determined to be responsive
21
     to Mr. Beltranena’s FOIA request. Fifty of those documents have been withheld in full; three
22
     have been withheld in part and disclosed in part; and three have been released in full.
23

24

25
     4
       In Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), the D.C. Circuit court required a non-disclosing party to
     provide an itemized log correlating documents withheld in full or in part, with the reasons justifying the agency’s
     refusal. This log has become known as a “Vaughn index.”
     ORDER-5
            On March 17, 2011, Judge Friedman issued an Opinion and Order, Beltranena v. Clinton,
 1
     770 F.Supp.2d 175 (D.D.C. 2011), granting Defendant’s motion for a protective order and
 2

 3   denying both of Defendant’s motions for summary judgment without prejudice. [Docket No. 27]

 4   Judge Friedman reviewed the Department’s two Vaughn declarations, and was underwhelmed by
 5   the lack of detail provided by Ms. Grafeld. Id. at 183. For example, in these two declarations,
 6
     Ms. Grafeld did not describe the persons who performed the searches or how the searches were
 7
     performed. Id. Ms Grafeld stated only that three file systems had been searched and that
 8
     responsive records were discovered. Id. Judge Friedman characterized Ms. Grafeld’s statements
 9

10   as “conclusory,” and found them lacking in detail sufficient to assure the court that the

11   Department had conducted searches reasonably calculated to uncover all relevant documents. Id.

12   “To satisfy its burden, the Department must describe what records were searched, by whom, and
13   through what process[.]” Id. at 184 (internal quotation marks and citations omitted). Judge
14
     Friedman deferred consideration of the exemptions claimed. Id. at 184, fn.5. However, he noted
15
     that even assuming that the exemptions were properly applied, the declarations contained
16
     statements regarding segregability that were inadequate to meet the Department’s obligation in
17

18   this regard. Id. at 185-86. For many of the documents that the Department alleged were protected

19   from disclosure pursuant to an exemption, all that Ms. Grafeld offered was a brief note in the last

20   paragraph of the first declaration stating that the Department has “determined that no additional,
21
     meaningful, non-exempt information can be released from the documents withheld in full or
22
     part.” Id. at 186. Judge Friedman therefore found that the Department had not met its obligation
23
     to show that it had disclosed all reasonably segregable information. Id. Judge Friedman ordered
24
     the Department to supplement its declarations to: (1) demonstrate that it performed adequate
25



     ORDER-6
     searches for documents responsive to the request; and (2) provide detailed explanations,
 1
     document by document, of the Department’s segregability determinations. Id. at 187.
 2

 3          On June 9, 2011, Defendant filed a renewed motion for summary judgment, attaching the

 4   Third Declaration of Margaret P. Grafeld. This revised declaration incorporates by reference Ms.
 5   Grafeld’s previous declarations. The Department seeks summary judgment, contending that it
 6
     conducted reasonable searches for responsive records, properly withheld documents pursuant to
 7
     exemptions to FOIA, and complied with its obligations to produce segregable material. Mr.
 8
     Beltranena disagrees with each of these assertions. He seeks the court’s permission to conduct
 9

10   discovery, and asks the court to perform an in camera review of the documents withheld by the

11   Department. Opp. at 1. In addition, in the event that the court grants the Department’s motion,

12   Mr. Beltranena seeks an award of attorneys’ fees and costs. Opp. at 1.
13          On September 1, 2011, this case was reassigned to Judge Barbara Jacobs Rothstein. The
14
     issues remaining for resolution on this renewed motion are as follows: (1) whether the
15
     Department has demonstrated that it conducted searches that were reasonably calculated to
16
     uncover all relevant, responsive documents; (2) whether the Department has adequately justified
17

18   its application of FOIA exemptions; (3) whether the Department has discharged its obligation to

19   provide Mr. Beltranena with all information that is “reasonably segregable;” (4) whether

20   discovery is warranted; (5) whether the court should perform an in camera examination of the
21
     information withheld by the Department pursuant to FOIA exemptions; and finally, (6) whether
22
     Mr. Beltranena is entitled to an award of attorneys’ fees.
23

24

25



     ORDER-7
        II.      ANALYSIS
 1
                     A. THE FREEDOM OF INFORMATION ACT AND
 2
                        SUMMARY JUDGMENT
 3
              FOIA imposes a duty on federal agencies to make all records promptly available to any
 4
     person “upon any request for records which (i) reasonably describes such records and (ii) is
 5
     made in accordance with published rules stating the time, place, fees (if any), and procedures to
 6

 7   be followed[.]” 5 U.S.C. §552(a)(3). FOIA is based on the premise that an informed citizenry is

 8   “vital to the functioning of a democratic society, needed to check against corruption and to hold
 9   the governors accountable to the governed.” NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214,
10
     242 (1978); see also Department of the Air Force v. Rose, 425 U.S. 352, 361 (1976) (purpose of
11
     FOIA is “to pierce the veil of administrative secrecy and to open agency action to the light of
12
     public scrutiny”) (internal quotations and citation omitted). Consequently, “disclosure, not
13

14   secrecy, is the dominant objective of the Act.” Dep’t of Air Force v. Rose, 425 U.S. at 361. At

15   the same time, FOIA contains nine delineated exemptions that prohibit the disclosure of certain

16   information to the public. 5 U.S.C. §552(b).
17            5 U.S.C. §552(b) provides, in relevant part:
18
                     This section does not apply to matters that are--
19                   (1) (A) specifically authorized under criteria established by an
                     Executive order to be kept secret in the interest of national defense
20                   or foreign policy and (B) are in fact properly classified pursuant to
                     such Executive order; . . .
21
                      (3) specifically exempted from disclosure by statute (other than
22                   section 552b of this title), if that statute--
                     (A)(i) requires that the matters be withheld from the public in such
23                   a manner as to leave no discretion on the issue; or (ii) establishes
                     particular criteria for withholding or refers to particular types of
24                   matters to be withheld; and
                     (B) if enacted after the date of enactment of the OPEN FOIA Act
25
                     of 2009, specifically cites to this paragraph. . . .



     ORDER-8
                    (5) inter-agency or intra-agency memorandums or letters which
 1                  would not be available by law to a party other than an agency in
                    litigation with the agency;
 2
                    (6) personnel and medical files and similar files the disclosure of
 3                  which would constitute a clearly unwarranted invasion of personal
                    privacy;
 4                  (7) records or information compiled for law enforcement purposes,
                    but only to the extent that the production of such law enforcement
 5                  records or information . . . (C) could reasonably be expected to
                    constitute an unwarranted invasion of personal privacy, (D) could
 6
                    reasonably be expected to disclose the identity of a confidential
 7                  source, including a State, local, or foreign agency or authority or
                    any private institution which furnished information on a
 8                  confidential basis, and, in the case of a record or information
                    compiled by criminal law enforcement authority in the course of a
 9                  criminal investigation or by an agency conducting a lawful
10                  national security intelligence investigation, information furnished
                    by a confidential source, . . . or (F) could reasonably be expected to
11                  endanger the life or physical safety of any individual[.]

12          The focus of FOIA is “information, not documents, and an agency cannot justify
13   withholding an entire document simply by showing that it contains some exempt material.”
14
     Krikorian v. Dep't of State, 984 F.2d 461, 467 (D.C.Cir. 1993) (citation and internal quotation
15
     marks omitted). Therefore, FOIA also imposes on federal agencies a duty to provide a requester
16
     all non-exempt information that is “reasonably segregable.” 5 U.S.C. § 552(b). Non-exempt
17

18   portions of documents must be disclosed unless they are “inextricably intertwined with exempt

19   portions.” Mead Data Central, Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 260 (D.C. Cir.

20   1977) (citations and internal quotation marks omitted).
21
            The court will grant a motion for summary judgment if the pleadings, the disclosure
22
     materials on file, and any affidavits or declarations show that there is no genuine issue as to any
23
     material fact and that the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P.
24
     56(a). The moving party bears the burden of demonstrating the absence of a genuine issue of
25
     material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Factual assertions in the

     ORDER-9
     moving party’s affidavits or declarations may be accepted as true unless the opposing party
 1
     submits its own affidavits or declarations or documentary evidence to the contrary. Neal v. Kelly,
 2

 3   963 F.2d 453, 456 (D.C. Cir. 1992).

 4          FOIA cases frequently are decided on motions for summary judgment. Defenders of
 5   Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009). A district court reviews de
 6
     novo an agency decision regarding a FOIA request. 5 U.S.C. § 552(a)(4)(B). In a FOIA case, a
 7
     court may award summary judgment based solely on information provided in affidavits or
 8
     declarations so long as the affidavits or declarations are “relatively detailed and non-conclusory,”
 9

10   SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (citation and internal

11   quotations marks omitted), and “describe the documents and the justifications for nondisclosure

12   with reasonably specific detail, demonstrate that the information withheld logically falls within
13   the claimed exemption, and are not controverted by either contrary evidence in the record nor by
14
     evidence of agency bad faith.” Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir.
15
     1981). An agency must demonstrate that “each document that falls within the class requested
16
     either has been produced, is unidentifiable, or is wholly exempt from [FOIA’s] inspection
17

18   requirements.” Goland v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978) (internal quotations and

19   citation omitted).

20                  B. Adequacy of the Search for Responsive Documents
21
            Mr. Beltranena challenges the adequacy of the Department’s search for documents
22
     responsive to his FOIA request. He argues that the Department has failed to demonstrate with
23
     sufficient detail that the “scope and method of the Defendant’s searches were reasonably
24
     calculated to uncover all relevant documents[.]” Opp. at 8. Mr. Beltranena complains in
25
     particular of the absence of references to searches of individual email accounts and workstations,

     ORDER-10
     except for those at the U.S. Embassy in Guatemala. Opp. at 8. But as the Department states in
 1
     support of its renewed motion, FOIA does not require a “perfect search that uncovers every
 2

 3   responsive document that might possibly exist.” Reply at 3. In analyzing the adequacy of a FOIA

 4   search, the court is guided by principles of reasonableness. Oglesby v. Army, 920 F.2d 57, 68
 5   (D.C.Cir.1990). To obtain summary judgment on the issue of the adequacy of the records search,
 6
     an agency must show that, looking at the facts in the light most favorable to the requester, the
 7
     agency’s search was “reasonably calculated” to uncover relevant documents. Weisberg v. DOJ,
 8
     745 F.2d 1476, 1485 (D.C.Cir.1984) (citations omitted). See also Oglesby, 920 F.2d at 68
 9

10   (agency must show “good faith effort to conduct a search for the requested records, using

11   methods which can be reasonably expected to produce the information requested”); Shaw v. State

12   Dep't, 559 F.Supp. 1053, 1057 (D.D.C.1983) (agency's search need not be exhaustive, merely
13   reasonable). To carry this burden, the agency may submit affidavits or declarations that, in
14
     reasonable detail and in a non-conclusory fashion, set forth the scope and method of the agency's
15
     search. Perry v. Block, 684 F.2d 121, 126 (D.C.Cir.1982). In the absence of evidence to the
16
     contrary, such affidavits or declarations are sufficient to show an agency's compliance with
17

18   FOIA. Id. at 127.

19          Ms. Grafeld’s Third Declaration successfully establishes the adequacy of the

20   Department’s searches in response to Mr. Beltranena’s FOIA request. The court will not repeat
21
     all of the relevant facts recounted at length by Ms. Grafeld, but it notes in particular that Ms.
22
     Grafeld states that the Department conducted nine searches in four records systems, and that she
23
     clearly identifies who performed the searches, as well as their qualifications and experience. She
24
     also explains how the searches were performed. Third Declaration of Margaret P. Grafeld, ¶¶ 3-
25
     24. She provides the terms it used to search the records systems, which included various

     ORDER-11
     arrangements of Mr. Beltranena’s name. Id. The court finds that Ms. Grafeld’s Declaration is
 1
     neither conclusory nor lacking in detail. The record clearly demonstrates a good faith effort on
 2

 3   the part of the Department to respond to Mr. Beltranena’s FOIA request “using methods which

 4   can be reasonably expected to produce the information requested.” Oglesby¸ 920 F.2d at 68.
 5   Consequently, the court cannot agree with Mr. Beltranena’s critique of the Department’s efforts.
 6
     Moreover, the court finds that the Department has successfully addressed the concerns Judge
 7
     Friedman outlined in Beltranena v. Clinton, 770 F.Supp.2d 175 (D.D.C. 2011). Judge Friedman
 8
     expressed dismay at the lack of detail provided in the First and Second Declarations of Margaret
 9

10   P. Grafeld, noting that she had failed to provide the requester or the court with details about who

11   performed the searches or how the searches were performed. Id. at 183. This has been remedied.

12   Judge Friedman explained that in order to carry its burden, “the Department must describe what
13   records were searched, by whom, and through what process[.]” Id. at 184 (internal quotation
14
     marks and citations omitted). Ms. Grafeld has done that. The court therefore finds that the
15
     Department has shown that its searches in response to Mr. Beltranena’s FOIA request were
16
     reasonably calculated to uncover responsive documents.
17

18          Mr. Beltranena believes himself entitled to propound discovery relative to the adequacy

19   of the search and review process. Opp. at 9-10. Discovery is generally disfavoured in FOIA

20   cases. Judicial Watch, Inc. v. Dep’t of Justice, 185 F.Supp.2d 54, 65 (D.D.C. 2002). In the
21
     instant matter, where the court has determined that the Department’s search was adequate to
22
     satisfy the requirements of FOIA, discovery is unnecessary.
23
                    C. Application of FOIA Exemptions and Segregability
24
            It is incumbent upon an agency withholding information pursuant to an exemption to
25
     justify its determination. Beck v. DOJ, 997 F.2d 1489, 1491 (D.C. Cir. 1993). To satisfy this

     ORDER-12
     burden, an agency may provide a requester with a Vaughn index. Schoenman v. FBI, 573
 1
     F.Supp.2d 119, 133 (D.D.C. 2008). Such an index must set forth: (1) a description of each
 2

 3   document or piece of information withheld; (2) the exemption under which the information was

 4   withheld; and (3) the exemption’s relevance to the information. Id. Summary judgment may be
 5   granted where the agency declarations describe “the justifications for nondisclosure with
 6
     reasonably specific detail, demonstrate that the information withheld logically falls within the
 7
     claimed exemption, and are not controverted by either contrary evidence in the record nor
 8
     evidence of agency bad faith.” Id. at 133-34 (citation and internal quotation marks omitted).
 9

10   Although the burden of proof is on the agency with respect to exemptions, agency affidavits and

11   declarations are presumed to have been made in good faith. Id. at 134.

12          In the instant case, the Department withheld various pieces of information based on seven
13   FOIA exemptions. Third Declaration of Margaret P. Grafeld, ¶¶ 25-74. Some pieces of
14
     information have been withheld pursuant to more than one exemption. See, e.g., Third
15
     Declaration of Margaret P. Grafeld, ¶32 (describing a document exempt from disclosure under
16
     not only 5 U.S.C. §552(b)(3), but also (b)(1), (b)(6), (b)(7)(C) and (b)(7)(F)). The great majority
17

18   of non-disclosures, however, are withheld pursuant to 5 U.S.C. §552(b)(3), which prohibits the

19   disclosure of matters that are “specifically exempted from disclosure by statute,” if the statute

20   “requires that the matters be withheld from the public in such a manner as to leave no discretion
21
     on the issue; or . . . establishes particular criteria for withholding or refers to particular types of
22
     matters to be withheld[.]” In this case, the Department contends that Section 222(f) of the
23
     Immigration and Nationality Act forbids it from disclosing information pertaining to the issuance
24
     or refusal of Visas to the public.
25
            Section 222(f) provides in relevant part:

     ORDER-13
                    The records of the Department of State and of diplomatic and
 1                  consular offices of the United States pertaining to the issuance or
                    refusal of visas or permits to enter the United States shall be
 2
                    considered confidential and shall be used only for the formulation,
 3                  amendment, administration, or enforcement of the immigration,
                    nationality, and other laws of the United States, except that . . . (1)
 4                  in the discretion of the Secretary of State certified copies of such
                    records may be made available to a court which certifies that the
 5                  information contained in such records is needed by the court in the
                    interest of the ends of justice in a case pending before the court. 8
 6
                    U.S.C. § 1202(f) (1976).
 7
     Indeed, that statute has already been held to qualify as a withholding statute under Exemption 3.
 8
                    Under section 222(f), the Secretary of State has no authority to
 9                  disclose material to the public. In that sense the confidentiality
10                  mandate is absolute; all matters covered by the statute “shall be
                    considered confidential.” The Secretary has the discretion to
11                  disclose section 222(f) material to a court which certifies that the
                    information is needed in the interest of justice in a pending case,
12                  but that authority does not relieve the Secretary of the mandate to
                    treat the matter as confidential. The statute thus permits the
13                  Secretary to do only that which any agency subject to a
14                  confidentiality requirement would be required to do if it received a
                    court order or subpoena to produce specified documents.
15                  Therefore, since the discretion granted the Secretary under section
                    222(f) does not relieve him of his absolute duty to keep the matters
16                  confidential, we hold that the statute qualifies as a withholding
                    statute under Exemption 3(A).
17

18   Medina-Hincapie v. Department of State, 700 F. 2d 737, 741-42 (D.C.Cir. 1983) (footnotes,

19   citations, and internal quotation marks omitted). The court finds it worthwhile to note that Mr.

20   Beltranena’s entire FOIA request, which seeks the reasons and evidence related to the refusal of
21
     his 2006 Visa application, as well as the reasons and evidence relating to the revocation of a US
22
     Visa that had been issued to him in 2003, is for information that is likely to be exempt pursuant
23
     to 5 U.S.C. §552(b)(3).
24
            Because of a general lack of detailed information, Judge Friedman declined to rule on the
25
     applicability of the exemptions in this case. Beltranena v. Clinton, 770 F.Supp.2d 175, 184, fn. 5

     ORDER-14
     (D.D.C. 2011). Now that Ms. Grafeld has provided: (1) a description of each document or piece
 1
     of information withheld; (2) the exemption under which the information was withheld; and (3)
 2

 3   the exemption’s relevance to the information, the court has the information necessary to make

 4   this determination. It is clear that the Department has, in its Renewed Motion, successfully
 5   demonstrated the applicability of the claimed exemptions. For example, a description of
 6
     Document G2 may be found in Ms. Grafeld’s original declaration:               “Document G2 is a
 7
     memorandum to the consular file at Embassy Guatemala. Undated. One page. UNCLASSIFIED .
 8
     . . providing additional background biographic information about Plaintiff, together with
 9

10   commentary on the revocation of his visa.” First Declaration of Margaret P. Grafeld at ¶57, 60.

11   Ms. Grafeld’s third declaration states that the information in Document G2:

12                  is subject to withholding in its entirety under Section 222(f) of the
                    INA because it consists in its entirety of a record pertaining to the
13                  issuance or refusal of a visa to enter the United States. The
14                  Document has been subject to a line-by-line review for the purpose
                    of releasing any non-exempt information; however, it contains no
15                  information that may be reasonably segregated and released, such
                    as visa applications or other records that were previously in
16                  Plaintiff’s possession.
17   Third Declaration of Margaret P. Grafeld at ¶29. The Department has provided a similar level of
18
     detail and information for each document containing withheld information. These declarations
19
     describe “the justifications for nondisclosure with reasonably specific detail, demonstrate that the
20
     information withheld logically falls within the claimed exemption, and are not controverted by
21

22   either contrary evidence in the record nor evidence of agency bad faith.” Shoenman, 573

23   F.Supp.2d at 133-34. The court hereby finds that the Department has adequately demonstrated its

24   justifications for the application of FOIA’s exemptions and that the material withheld was
25
     properly exempt from disclosure under FOIA.



     ORDER-15
            Further, the court is also of the opinion that the Department has discharged its obligation
 1
     to provide Mr. Beltranena with all the information that is “reasonably segregable.” 5 U.S.C. §
 2

 3   552(b). The Third Declaration of Margaret P. Grafeld carefully outlines, on a document-by-

 4   document basis, the process by which the Department conducted its segregability determinations.
 5   Third Declaration of Margaret P. Grafeld, ¶¶25-74. The Declaration also states with respect to
 6
     each piece of withheld information, that the information “contains no information that may be
 7
     reasonably segregated and released, such as visa applications or other records that were
 8
     previously in Plaintiff’s possession.” Id. It is especially clear that the Department has discharged
 9

10   its obligations in this regard when comparing the Ms. Grafeld’s first declaration, which Judge

11   Friedman found to be lacking, with her third declaration. For example, Document G7 is a

12   “printout of a report generated from a consular database entitled ‘Applicant Information.’ Dated
13   January 22, 2002. One page. UNCLASSIFIED. Withheld in full. Exemption (b)(3), INA
14
     §222(f).” First Declaration of Margaret P. Grafeld at ¶64. This, like the other entries in the first
15
     declaration, provided no information on segregability, save a brief note in the last paragraph of
16
     the first declaration stating that the Department has “determined that no additional, meaningful,
17

18   non-exempt information can be released from the documents withheld in full or part.” First

19   Declaration of Margaret P. Grafeld at ¶112. The Third Declaration of Margaret P. Grafeld

20   provides an altogether different level of detail. After referring the reader to the original
21
     declaration for a description of the document, she states that Document G7
22
                    is subject to withholding in its entirety under Section 222(f) of the
23                  INA because it consists in its entirety of a record pertaining to the
                    issuance or refusal of a visa to enter the United States. The
24                  document has been subject to a line-by-line review for the purpose
                    of releasing any non-exempt information; however, it contains no
25
                    information that may be reasonably segregated and released, such
                    as visa applications or other records that were previously in
                    Plaintiff’s possession.
     ORDER-16
 1   Third Declaration of Margaret P. Grafeld at ¶31. The court is satisfied that Ms. Grafeld’s third
 2
     declaration adds this level of detail with respect to each document or piece of information
 3
     withheld.
 4
            Moreover, review of the segregability issue under the exemption prohibiting disclosure of
 5
     material for matters that are “specifically exempted from disclosure by statute[,]” 5 U.S.C. §
 6

 7   552(b)(3), differs somewhat from the review conducted in relation to FOIA’s other exemptions.

 8   Goland v. CIA, 607 F.2d 339, 350 (D.C.Cir.1979). When material is withheld under the
 9   exemption contained at 5 U.S.C. § 552(b)(3), the scope of the exemption is not provided in the
10
     text of FOIA itself, but rather by the disclosure-prohibiting statute made applicable by the
11
     exemption. Goland, 607 F.2d at 350. Therefore, the court is mindful that while an agency must
12
     provide a “detailed justification” for the non-segregability of any material withheld, an agency is
13

14   also constrained by the need to avoid compromising “the secret nature of potentially exempt

15   information.” Mead Data, 566 F.2d at 261. In Medina-Hincapie v. Department of State, 700 F.2d

16   737, 742 (D.C.Cir.1983), a case involving the same exemption and the same withholding statute,
17   the D.C. Circuit held that Section 222(f) effectively prevents visa applicants from obtaining any
18
     materials beyond those that had at one time or another been in the applicant's possession. See
19
     Medina-Hincapie, 700 F.2d at 742 n. 20, 744 (noting that the Department of State had, prior to
20
     the court's decision, returned several documents to the applicant after it had determined that they
21

22   had previously been in the applicant's possession and thus were not covered by the

23   confidentiality limitation of Section 222(f)).

24          Mr. Beltranena requests that the court exercise its authority to order in camera review of
25
     the documents to scrutinize the Department’s determinations. Although FOIA authorizes the

     court to examine the contents of withheld agency records “in camera to determine whether such
     ORDER-17
     records or any part thereof shall be withheld,” 5 U.S.C. § 552(a)(4)(B), our Circuit has
 1
     established that the “decision whether to perform in camera inspection is left to the ‘broad
 2

 3   discretion of the trial court judge,” ’ Lam Lek Chong v. DEA, 929 F.2d 729, 735 (D.C.Cir.1991)

 4   (quoting Carter v. U.S. Dep't of Commerce, 830 F.2d 388, 392 (D.C.Cir.1987)). “In camera
 5   inspection may be appropriate in two circumstances: when agency affidavits are insufficiently
 6
     detailed to permit meaningful review of exemption claims, and when evidence of agency bad
 7
     faith is before the court.” Lam Lek Chong, 929 F.2d at 735. Neither circumstance is present here.
 8
     The court is satisfied that the Third Declaration of Margaret P. Grafeld Declaration adequately
 9

10   describes the segregability analysis undertaken and provides sufficiently detailed justifications

11   for the non-segregability of each document. The court is also confident that there is no bad faith

12   on the part of the Department in this case. There is no evidence in the record to suggest bad faith;
13   to the contrary, the Department has provided the court with evidence of a review that was
14
     thorough, albeit belated. Therefore, the court declines to exercise its discretion to order an in
15
     camera review.
16
                    D. Attorneys’ Fees
17

18          Finally, Mr. Beltranena seeks an award of attorneys’ fees. Opp. at 12. He claims a right to

19   an assessment of fees and costs pursuant to 5 U.S.C. § 552, which provides for fees in FOIA

20   cases to a party who substantially prevails. Mr. Beltranena asserts that he has substantially
21
     prevailed regardless of the result of the Department’s Renewed Motion, because after he filed his
22
     complaint, the Department identified additional documents responsive to his FOIA request, two
23
     of which were released to him in full. Opp. at 12. The Department, on the other hand,
24
     characterizes its release of two additional documents as a sign of its good faith, rather than
25
     evidence that Mr. Beltranena has substantially prevailed. Reply at 8. See Landmark Legal Found.

     ORDER-18
     v. EPA, 272 F. Supp.2d 59, 63 (D.D.C. 2003) (emphasizing that the “continuing discovery and
 1
     release of documents does not prove that the original search was inadequate, but rather shows
 2

 3   good faith on the part of the agency that it continues to search for responsive documents”).

 4   Although the court appreciates that the delays encountered by Mr. Beltranena were frustrating, it
 5   agrees with the Department’s analysis. In a case such as this one, where the Department has
 6
     performed adequate searches for documents responsive to Mr. Beltranena’s FOIA request, has
 7
     properly applied exemptions and has presented evidence of a carefully-conducted segregability
 8
     analysis, an award of attorneys’ fees to Mr. Beltranena would be inappropriate.
 9

10       III.      CONCLUSION

11              Mr. Beltranena filed a Motion for Hearing on October 12, 2011. The court finds that this

12   matter has been adequately briefed, and that a hearing would not be helpful. Therefore, the court
13   hereby DENIES Plaintiff’s Motion for Hearing. For all the foregoing reasons, the court hereby
14
     GRANTS Defendant’s Renewed Motion for Summary Judgment, and DISMISSES this case in
15
     its entirety, with prejudice.
16
                DATED this 21st day of October, 2011.
17

18

19

20                                                         ABarbara Jacobs Rothstein
21                                                          U.S. District Court Judge
22

23

24

25



     ORDER-19